PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/721,477
Filing Date: 29 Sep 2017
Appellant(s): Matijevich et al.



__________________
Hani Z. Sayed
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “mid-ship cylinder” is interpreted as taught by Yone. Yone (US Patent Application Publication 2005/0056253) teaches that a mid-ship is a type of vehicle in which the engine is located between the front and rear road wheels, but closer to the rear road wheel [0017].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8 and 17 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923) in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868).
Regarding claims 1 and 4, Asai discloses a wiring harness for a fuel gas powered vehicle, the wiring harness comprising: 
an assembly comprising one or more wires (cable 104) configured to convey electrical signals [0045];
an exterior sleeve for the one or more wires [0045-0047, where a cable is defined as: “A bound or sheathed group of mutually insulated conductors,” American Heritage Dictionary of the English Language, Fifth Ed.];
a regulator (fuel cell accessories 50 including mass flow controller 53) configured as a pressure control element [0032, as shown in Figures 1-2]. 
Asai does not disclose the wiring harness comprising an integrated kill switch configured to prevent engine starting during fueling, and does not disclose the exterior sleeve comprising a protective over-molding for the one or more wires. Asai does not disclose the fuel gas being compressed natural gas. Asai does not disclose a fuse box coupled with the one or more wires wherein the fuse box is located near a mid-ship cylinder. 

an assembly (260) comprising one or more wires (262) configured to convey electrical signals;
an exterior sleeve (269) comprising a protective over-molding for the one or more wires;
a fuse box (110, 210) coupled with the one or more wires wherein the fuse box is located near a mid-ship (108) cylinder [0009, as shown in Figures 2 or 3] [0033]. 
Janisch teaches that the fuse box controls the flow of power and electrical signals in the wiring harness and that its placement near the mid-ship cylinder is suitable where the vehicle is an all-terrain vehicle [0025]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange a fuse box with respect to the wiring harness disclosed by Asai in the manner disclosed by Janisch to control the flow of power and electrical signals in an all-terrain vehicle.
Ninomiya discloses a compressed natural gas powered vehicle and teaches that compressed natural gas, when used to power a fuel cell or an engine, causes a vehicle’s wheels to move because both fuel cells and engines are fuel gas consuming units [0002] [0043] [0047]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the fuel cell disclosed by Asai with the compressed natural gas powered engine disclosed by Ninomiya, because the substitution predictably provides motive power to an automotive vehicle. 
Asai, as modified by Ninomiya and Janisch, does not disclose the wiring harness comprising an integrated kill switch configured to prevent engine starting during fueling, and does not disclose the exterior sleeve comprising a protective over-molding for the one or more wires.
Miwa discloses a kill switch (refuel switch 18) configured to prevent engine starting during fueling [0015] [0022-0024] [0028]. 

Miwa does not disclose refuel switch 18 is integrated into a wiring harness. 
However, Wolff teaches that in internal combustion engines fueled with CNG, a fuel pressure sensor for measuring the pressure in a CNG tank is normally connected to a wiring harness, the wiring harness conveying electrical signals comprised of sensor signals and information about the operation of the compressed natural gas fuel system [0047-0048]. Wolff teaches that “such sensors typically include a transducer that converts a measured parameter into an electrical resistance. The wiring harness provides a reference voltage to an input pin of the sensor and a variable voltage received from the sensor correlates to the electrical resistance, from which the electronic control unit can determine the value of the measured parameter” and teaches that the reference voltage defines the normal operating conditions under which the engine is permitted to be run [0047-0048]. 
Fitt teaches that integrating a kill switch with a wiring harness reduces the possibility of damage to the switches by providing vibration isolation without any weight/cost/assembly time penalty [0067-0068]. 
Fitt discloses an exterior sleeve comprising a protective over-molding for one or more wires [0083] [0094]. Fitt teaches that injection molding a composite material around the wires allows the wires to be integrated with a raft [0094], the raft providing the advantages of vibration isolation discussed above, and also providing resistance to breaking and/or snapping and/or piercing and/or puncturing of the wires [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the kill switch and associated wiring disclosed by Miwa with the power cable 104 disclosed by Asai in a wiring harness. As taught by Miwa, the integrated kill switch prevents unnecessary or undesirable starts of the engine during fueling if the engine is 
Regarding claim 3, Asai further discloses wherein the one or more wires are configured to supply electric power to electronic components mounted in the vehicle [0043] [0045]. 
Regarding claim 8, Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, discloses the harness of claim 1 as discussed above, wherein Asai further discloses the regulator is configured to control expansion of high pressure fuel gas to a lower pressure gas that may be utilized in the fuel gas-powered vehicle [0032]. Asai does not disclose the fuel gas being compressed natural gas. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the fuel cell disclosed by Asai with the compressed natural gas powered engine disclosed by Ninomiya for the reasons specified in reference to claim 1 above.
Regarding claim 17, Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, discloses the harness of claim 1 as discussed above, wherein Miwa further teaches that the kill switch is configured to prohibit engine starting when a fill nozzle cap is improperly installed onto a fill receptacle [0022, where Miwa teaches that refuel switch 18 detects when the fuel tank inlet is exposed]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 2 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923) in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) and further in view of Iwamaru (US Patent Number 5,698,477).
Regarding claim 2, Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, discloses the harness of claim 1 as discussed above, but does not disclose wherein the one or more wires are bound together by any of straps, cable ties, cable lacing, sleeves, electrical tape, conduit, a weave of extruded string, or a combination thereof. 
Iwamaru discloses a wiring harness wherein one or more wires are bound together by any of straps, cable ties, cable lacing, sleeves, electrical tape, conduit, a weave of extruded string, or a combination thereof (Col. 2, lines 10-18, as shown in Figure 1). 
Iwamaru teaches that this construction has excellent ability to prevent generation of noise and facilitates fabrication of the harness because the material is easily torn off (Col. 1, lines 9-15) (Col. 2, lines 1-6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bind wires of the wiring harness together using the lacing/weave/sleeve disclosed by Iwamaru to improve the comfortableness of the vehicle by limiting noise generation and ease fabrication or assembly of the wiring harness by using a material that can be easily torn. 
Claims 5 and 7 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923) in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) in view of Mori (US Patent Number 6,272,746) and further in view of Franke (US Patent Application Publication 2014/0065873).
Regarding claims 5 and 7, Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, discloses the harness of claim 1 as discussed above, but does not disclose wherein the exterior sleeve is configured to seal substantially all connections between the one or more wires and connector terminals comprising the wiring harness, wherein the exterior sleeve is configured to withstand extreme weather conditions and meets the IEC IP67 rating. 
Mori discloses an exterior sleeve (including upper and lower films 19 and 16) configured to seal substantially all connections between one or more wires (electric wires 15) of a wire harness and connector terminals (connectors 17, 18) comprising the wiring harness wherein the exterior sleeve is configured to withstand extreme weather conditions.  
Mori teaches that wire harness of the prior art relied on applying a waterproofing agent such as grease and teaches that the disclosed exterior sleeve improves on the prior art by providing more reliable waterproofing (Col. 1, lines 20-43). 
Mori does not disclose meeting the IEC IP67 rating.  
Franke teaches that protection class IP67 is required for cable connectors used outdoors and teaches that the IP67 provides protection against temporary submersion in water, such as may occur when it is raining or snowing [0003] [0053]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine modify the exterior sleeve disclosed by Asai, as modified . 
Claim 6 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923)  in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) in view of Mori (US Patent Number 6,272,746) in view of Franke (US Patent Application Publication 2014/0065873) and further in view of Iwamaru (US Patent Number 5,698,477).
Regarding claim 6, Asai, as modified by Ninomiya, Miwa, Wolff, Fitt, Mori and Franke, discloses the harness of claim 5 as discussed above, but does not disclose wherein the exterior sleeve comprises a flame-retardant element that is configured to reduce the risk of electrical fires. 
Iwamaru discloses an exterior sleeve comprising a flame-retardant element configured to reduce the risk of electrical fires (Col. 2, lines 10-19, as shown in Table 1). 
Iwamaru teaches that “Adhesive tapes for wiring harnesses must be flame retardant to secure safety for fire prevention” (Col. 1, lines 30-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the flame retardant adhesive and lacing/weave/sleeve disclosed by Iwamaru with the wiring harness disclosed by Asai, as modified by Ninomiya, Miwa, Wolff, Fitt, Mori and Franke, because wiring harnesses require resistance to fire for safety reasons. 
Claim 9 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923)  in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) and further in view of Kang (KR 100872406 B1).
Regarding claim 9, Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, discloses the harness of claim 8 as discussed above, but does not disclose wherein the regulator further comprises a circulation bowl configured to receive heated engine coolant to prevent moisture buildup and freezing within the regulator during the expansion of the high pressure CNG. 
Kang discloses a regulator (regulator 100) comprising a circulation bowl (coolant chamber 440) configured to receive heated engine coolant to prevent moisture buildup and freezing within the regulator during the expansion of the high pressure CNG [see page 21 of the translation]. 
Kang teaches that heating the compressed natural gas improves the performance of the engine [see page 7 of the translation] and prevents clogging of valves at low temperature [see page 23 of the translation]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circulation bowl disclosed by Kang with the regulator disclosed by Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, to improve the performance of the engine by satisfying the pressure and temperature conditions required by the engine. 
Claims 10-11 and 14 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923) in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) and further in view of Kanaoka (US Patent Number 6,461,171).
Regarding claims 10-11 and 14, Asai, as modified by Ninomiya, Miwa, Wolff and Fitt, discloses the harness of claim 1 as discussed above, but does not disclose wherein the one or more wires are configured to be coupled with a centralized, weather-resistant fuse box. Janisch teaches that the fuse box may be weather resistant [0024].
Kanaoka discloses one or more wires of a wiring harness (cables 38c and/or 38d) configured to be coupled with a centralized, weather-resistant fuse box (fuse box 39) (Col. 5, lines 6-11, where the fuse box cover provides weather resistance) (as shown in Figure 2, the fuse box is centralized on the vehicle);
wherein the fuse box is configured to provide convenient access to one or more fuses (block fuses 51, 52 or blade fuses 61) of a fuel system (Col. 5, lines 6-11, as shown in Figure 6 when the surface cover is removed the fuses are easily accessible);
wherein the fuse box is comprised of a number of fused circuits ranging between 2 fused circuits and 12 fused circuits (Col. 5, line 66-Col. 6, line 17). 
Kanaoka teaches that the subdivision of circuits, and the number of circuit components used in vehicles is/are increasing in number and suggests that it has been known in the prior art that a centralized fuse box reduces the space required for these components (Col. 1, lines 15-23). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fuse box disclosed by Kanaoka with the wiring harness disclosed by Asai, as modified by Ninomiya, Miwa, Wolff and Fitt to reduce the space required for the increasing number of circuit components in automotive vehicles. Asai does not disclose the fuel gas being compressed natural gas. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the fuel cell disclosed by .
Claims 12 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923) in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) in view of Kanaoka (US Patent Number 6,461,171) and further in view of Hamama (US Patent Application Publication 2010/0004846).
Regarding claim 12, Asai, as modified by Ninomiya, Miwa, Wolff, Fitt and Kanaoka, discloses the harness of claim 11 as discussed above, but does not disclose wherein the one or more fuses are each configured to protect an individual engine cylinder. 
Hamama discloses one or more fuses (ignition fuse 130) configured to protect an individual engine cylinder [0018-0022]. 
Hamama teaches that this arrangement can prevent engine flooding, protect exhaust components and reduce emissions [0021]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to uses fuses as disclosed by Kanaoka to protect individual engine cylinders as taught by Hamama, to prevent engine flooding, protect exhaust components and/or reduce exhaust emissions. 
Claims 13 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923)  in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) in view of Kanaoka (US Patent Number 6,461,171) and further in view of Greenberg (US Patent Application Publication 2014/0305693).
Regarding claim 13, Asai, as modified by Ninomiya, Miwa, Wolff, Fitt and Kanaoka, discloses the harness of claim 11 as discussed above, but does not disclose wherein the one or more fuses are comprised of any of ATC, AGU and ANL fuses. 
Greenberg teaches that AGU and ANL fuses are commercially available. Greenberg teaches that AGU fuses are rated between 5 and 60 amps, while ANL fuses are rated between 60 and 300 amps [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine either of the commercially available fuse types with the fuse box disclosed by Kanaoka since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges, in this case the desired current rating, involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 15 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923)  in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) in view of Kanaoka (US Patent Number 6,461,171) and further in view of Lee (US Patent Number 6,504,468).
Regarding claim 15, Asai, as modified by Ninomiya, Miwa, Wolff, Fitt and Kanaoka, discloses the harness of claim 1 as discussed above, but does not disclose wherein the fuse box comprises a ganged fuse panel, such that electrical power is shared among the number of fused circuits. 
Lee discloses a fuse box (fuse block 100) comprising an independent fuse panel (power distribution block 10), such that each fused circuit includes at least a power input wire (input connectors 20) and an output wire (output connectors 30). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the independent fuse panel disclosed by Lee with the fuse box disclosed by Kanaoka to predictably provide high current power to other peripheral devices in the vehicle. 
Claim 16 is/stand rejected under 35 U.S.C. 103 as being unpatentable over Asai (US Patent Application Publication 2008/0093140) in view of Ninomiya (US Patent Application Publication 2013/0255808) in view of Janisch (US Patent Application Publication 2004/0080923) in view of Miwa (US Patent Application Publication 2003/0150417) in view of Wolff (WO 2014/094149 A1) in view of Fitt (US Patent Application Publication 2013/0189868) in view of Kanaoka (US Patent Number 6,461,171) and further in view of Lopes (US Patent Number 5,003,280).
Regarding claim 16, Asai, as modified by Ninomiya, Miwa, Wolff, Fitt and Kanaoka, discloses the harness of claim 1 as discussed above, but does not disclose wherein the fuse box comprises a ganged fuse panel, such that electrical power is shared among the number of fused circuits. 
Lopes discloses a fuse box (Col. 2, lines 48-50) comprising a ganged fuse panel (fuse holder 10), such that electrical power is shared among a number of fused circuits (Col. 3, lines 34-49). 
Lopes teaches that this construction is remarkably inexpensive to manufacture and easy to change (Col. 3, lines 1-9) and teaches that this construction is commonly used in vehicles (Col. 1, line 63-Col. 2, line 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuse box disclosed by Kanaoka to include a  ganged fuse panel as disclosed by Lopes, because this construction is easy to change, inexpensive to manufacture and is commonly used in vehicles. 
(2) Response to Argument
Appellant argues that the cited art fails to teach a wiring harness for a CNG-powered vehicle. Specifically, Appellant argues that the Final Office Action improperly relies on the motorcycle depicted in Figure 2 of Kanaoka to teach the CNG powered vehicle. However, Kanaoka is not relied upon for teaching the CNG powered vehicle and instead Ninomiya discloses using compressed natural gas to power an engine of the vehicle. Instead, Kanaoka discloses the known location of a fuse box with respect to a mid-ship cylinder. In response to Appellant’s argument that the wiring harness is intended for use on a vehicle powered by compressed natural gas, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the use of natural gas does not structurally distinguish the motorcycle from another vehicle and the instant claims are directed to the structure of the wiring harness instead of the vehicle in which the wiring harness is intended to be used. 
Appellant argues that the Office errs in relying upon Kanaoka, which is silent on the use of a CNG fuel, because a CNG-powered implementation would necessitate certain connection types, certain fuse-box locations, and safety features due to the potential for injury with respect to the user. However, the specification is silent on the specific connection types required by a CNG-powered vehicle. Even if these features are required by a CNG-powered vehicle, the features are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, if these features are necessary or essential to the practice of the invention, failure to recite or include that particular feature or element in the claims may provide a basis for a rejection based on the ground that those claims are not supported by an enabling disclosure. See MPEP 2174. Furthermore, as discussed in the outstanding rejection under 35 U.S.C. §112, the use of the phrase “near a mid-ship cylinder” renders 
Appellant argues that one skilled in the art would face undue experimentation if they attempted to combine the integrated kill switch configured to prevent engine starting during fueling, as disclosed by Miwa, with the wiring harness for a fuel gas powered vehicle disclosed by Asai. In assessing whether the combination would require undue experimentation, the Wands factors provide guidance. See MPEP 2164.01(a). Fitt teaches that electrical raft wiring harnesses necessarily combine multiple disparate components to reduce a part count involved in engine assembly [0044-0045]. Such components can include sensors and switches [0068]. Fitt provides a working example of connecting components to the harness using male and female interlocking connectors in the form of a plug or socket [0088]. Appellant further argues that one skilled in the art would face undue experimentation in coupling the fuse box disclosed by Kanaoka with the wiring harness disclosed by Asai. However, Kanaoka and/or Janisch teach that the wiring harness comprising cables 38 is screwed into block fuses 51, 52 of fuse box 39 to provide convenient access to the fuses, to reduce the space required for each component, and to provide weather resistance (Kanaoka, Col. 5, lines 6-21) (Kanaoka, Col. 1, lines 15-23) (Janisch [0024]). Furthermore, the claims do not specify any specific configuration or structure of the kill switch. To arrive at the claimed combination involves integrating a known kill switch of broad and generic structure into an existing wiring harness. Thus one of ordinary skill in the art would not require undue experimentation to arrive at the claimed invention because assembly of the separate components has been known to rely on standard fasteners such as screws and plug-socket connectors.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747       

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                 { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.